DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
While the continuity chain for this application is extensive and unclear, Examiner notes that support for the instant claims has been found in U.S. Application No. 13/612,541.  As such, the Examiner will be taking the priority date for the instant application for the purposes of examination as 9/12/2012.  It should be noted that Applicant has stated that this is the earliest priority date being claimed in the present application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,478,246.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrino, U.S. 2004/0064137 (hereinafter Pellegrino) in view of Arramon, U.S. 2004/0162559 (hereinafter Arramon), Cosman, U.S. 6,478,793 (hereinafter Cosman), and Leung, U.S. 2005/0177209 (hereinafter Leung).
Regarding claims 2-6, Pellegrino discloses (note figs. 13, 23, and 32; paragraphs 155 and 222) a method comprising providing: an RF generator (401 – also note paragraph 218); a pair of outer cannulas (101 and 151); a pair of inner stylets (201 and 251); and a pair of RF probes (301 and 351) having ring electrodes thereon (see fig. 23), wherein the different components are configured and utilized in the claimed manner (note paragraphs 190 and 222); wherein the RF probe comprises a diagnostic device (note paragraphs 212 and 219) configured to provide the claimed diagnostic information in connection with treatment; and wherein the RF electrodes .  

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrino in view of Arramon, Cosman, and Leung as applied to claims 2-6 above, and further in view of Reynolds, U.S. 2006/0052743 (hereinafter Reynolds).
Regarding claim 7, Pellegrino in view of Arramon, Cosman, and Leung teaches the claimed method (see above), but fails to expressly teach the delivery of bone cement (i.e., a ‘therapeutic agent’) during the procedure.  Reynolds teaches (see paragraph 2) a procedure that comprises delivering cement to strengthen bone cavities, thereby resulting in increased safety.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the procedure of Pellegrino to incorporate this step in order to strengthen vertebrae after completion of the procedure, thus increasing safety.
 
Claims 8-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrino in view of Leung.
note figs. 13 and 23; paragraphs 155, 202, and 222) a method comprising providing: an RF generator (401 – also note paragraph 218); a pair of outer cannulas (101 and 151); a pair of inner stylets (201 and 251); and a pair of RF probes (301 and 351) having ring electrodes thereon (see fig. 23), wherein the different components are configured and utilized in the claimed manner (note paragraphs 190 and 222); wherein the RF probe comprises a diagnostic device (note paragraphs 212 and 219) configured to provide the claimed diagnostic information in connection with treatment; and wherein the RF electrodes are capable of being cooled (note paragraph 203).  While Pellegrino discloses the use of cooled electrodes, Pellegrino fails to explicitly disclose using RF probes with lumens for facilitating the circulation of coolant.  Leung teaches a similar procedure that utilizes a probe with cooled electrodes, wherein the probe comprises a lumen for facilitating the circulation of coolant (note paragraph 82).  It is well known in the art that these different electrode-cooling configurations are widely considered to be interchangeable.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the procedure of Pellegrino to utilize RF probes with a lumens for facilitating the circulation of coolant.  This is because this modification would have merely comprised a simple substitution of interchangeable electrode-cooling configurations in order to produce a predictable result (see MPEP 2143).  Examiner asserts that this modified device would meet the claimed procedure during its routine use.
Regarding claim 12, Pellegrino (see above) discloses a procedure for ablating a basivertebral nerve (BVN) within a vertebral body.  However, Pellegrino fails to explicitly disclose that this vertebral body is of a lumbar or sacral vertebrae.  It is well known in the art .  

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrino in view of Leung as applied to claims 8-13 above, and further in view of Arramon and Cosman.
Regarding claim 14, Pellegrino in view of Leung teaches the claimed method (see above), but fails to expressly teach a procedure that utilizes a pair of channeling tools for use within the cannulas once the stylets have been removed.  Arramon teaches (note fig. 1; paragraphs 21-22) a similar procedure for piercing bone that utilizes a cannula (2), stylet (4), and channeling tool (8) which are used in this manner.  It is well known in the art that these different configurations for piercing bone are widely considered to be interchangeable.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the method of Pellegrino to utilize a pair of channeling tools in the claimed manner.  This is because this modification would have merely comprised a simple substitution of interchangeable bone-piercing configurations in order to produce a predictable result (see MPEP 2143).  While Pellegrino also fails to expressly teach a procedure .    

Claims 15-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrino in view of Cosman and Leung.
Regarding claims 15-21, Pellegrino discloses (note figs. 13, 23, and 32; paragraphs 155 and 222) a method comprising providing: an RF generator (401 – also note paragraph 218); a pair of outer cannulas (101 and 151); a pair of inner stylets (201 and 251); and a pair of RF probes (301 and 351) having ring electrodes thereon (see fig. 23), wherein the different components are configured and utilized in the claimed manner (note paragraphs 190 and 222); wherein the RF probe comprises a diagnostic device (note paragraphs 212 and 219) configured to provide the claimed diagnostic information in connection with treatment; and wherein the RF electrodes are capable of being cooled (note paragraph 203).  While Pellegrino fails to explicitly disclose a procedure that utilizes real-time fluoroscopic imaging, Cosman teaches a similar procedure that uses real-time fluoroscopic imaging in the claimed manner (note col. 4, line 41; col. 6, line 18; col. 6, line 66).  It is well known in the art that the use of real-time .

Response to Arguments
Applicant's arguments filed 16 March 2022 have been fully considered but they are not persuasive.  Regarding Applicant’s arguments against the combination of references, Examiner respectfully disagrees.  While Applicant’s arguments are acknowledged, Examiner maintains that the rejections are proper and that the claims are still met in view of the combined references.  More specifically, Examiner maintains that Pellegrino already discloses a In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  Therefore, Examiner maintains that the claims are still met in view of the cited references (as can be seen above).     

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794